Exhibit 10.1
ANALOG DEVICES, INC.
Amendment No. 4 to the 2006 Stock Incentive Plan, as amended
The 2006 Stock Incentive Plan, as amended by Amendment No. 1, Amendment No. 2
and Amendment No. 3 thereto (the “Plan”) of Analog Devices, Inc. (the
“Corporation”), is hereby amended as set forth below:
That Section 8(c) of the Plan is amended by adding the phrase “or, in the
discretion of the Board, when the granting of such Restricted Stock Units in any
foreign jurisdiction is delayed in connection with registration or approval to
be obtained in connection with such Restricted Stock Units” after the phrase “or
retirement of the Participant”.
     Except to the extent amended hereby, all of the terms, provisions and
conditions set forth in the Plan are hereby ratified and confirmed and shall
remain in full force and effect. The Plan and this amendment shall be read and
construed together as a single instrument.
Approved by the Board of Directors on December 1, 2009

 